OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

                                         Q
              STATE OF TEXAS             Ul
                                         J-
                                         a
              PENALTY FOR                o,
                                              o
                                                           3   W*V
                                                           S   ZIP 78701
              PRIVATE USE                ujh      raij«        02 1W
                                                                           $ 000.27'
                                        C. IL.                 0001401623AUG   06   2015
7/29/2015                          ;<                      COANo. 14-14-0021OrCR
Johnson, Jonathan Glen         Tr. Ct. No. 1377007                         PD-0397-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.                          ",(.~-t^ "
                                                                     Abel Acosta, Clerk
                   .^rrU'
                       c;iu- JONATrJ^N^LtN JOHNSON
            ^{0S•:£>